  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )          CRIMINAL ACTION NO.
        v.                              )              2:18cr19-MHT
                                        )                  (WO)
TRAVYUIS DORAL COKELY                   )


                            OPINION AND ORDER

    This      cause     is       before       the    court    on    defendant

Travyuis Doral Cokely’s motion to continue trial.                           For

the reasons set forth below, the court finds that jury

selection      and   trial,       now       set    for   February    4,    2019,

should be continued pursuant to 18 U.S.C. § 3161(h)(7).

    While the granting of a continuance is left to the

discretion of the trial judge, see United States v.

Stitzer,      785    F.2d    1506,          1516    (11th Cir. 1986),       the

court    is   limited       by   the        requirements     of    the    Speedy

Trial Act, 18 U.S.C. § 3161.                  The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
             public)   of    the   information   or
             indictment, or from the date the
             defendant   has   appeared   before  a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1).       The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”       §    3161(h)(7)(A).                 In    granting      such     a

continuance,       the    court        may    consider,           among    other

factors, whether the failure to grant the continuance

“would deny counsel for the defendant ... reasonable

time necessary for effective preparation, taking into

account      the          exercise           of         due        diligence.”

§ 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Cokely in a speedy trial.

Defense counsel entered the case in November 2018, but

represents    that       he    was     hindered        in   his    ability    to

investigate and prepare the case for trial due to an

intervening illness that lasted several weeks and the

Christmas    and    New       Years’    holidays.           Defense       counsel

                                        2
notes    that     the   alleged   events       at    issue   occurred       in

Eufaula, Alabama (approximately an hour and a half away

from his base in Montgomery), that he needs additional

time to conduct interviews of potential witnesses and

otherwise to prepare for trial, and that the government

does not oppose a continuance.                 In light of the above

reasons,    the     court    concludes     that      a   continuance        is

warranted to enable Cokely to prepare effectively for

trial.

                                  ***

      Accordingly, it is ORDERED as follows:

      (1)   Defendant       Travyuis    Doral       Cokely’s    motion      to

continue (doc. no. 81) is granted.

      (2)   The    jury     selection    and    trial,       now     set   for

February 4, 2019, are reset for March 11, 2019, at

10:00 a.m., in Courtroom 2FMJ of the Frank M. Johnson

Jr.     United     States     Courthouse       Complex,        One    Church

Street, Montgomery, Alabama.

      DONE, this the 28th day of January, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
